Citation Nr: 9936185	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-06 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
disability manifested by a nontoxic nodular goiter, currently 
rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to February 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the RO.  



REMAND

In November 1996 the veteran submitted a written claim for a 
reevaluation of his service-connected disability.  The 
veteran stated that his thyroid had enlarged and the 
disability had worsened.  

A January 1997 VA report of a hyperparathyroidism examination 
noted the veteran's medical history of an in-service 
diagnosis of nontoxic multinodular goiter, which had been 
operated on, and that the thyroid goiter had steadily 
increased in size since the operation.  The report also noted 
that the veteran stated he could not put on a necktie due to 
the size of the thyroid goiter.  Additionally, the report 
noted a "markedly huge thyroid goiter of approximately 150 
to 200 grams, particularly on the right side."  

Furthermore, the VA report specifically noted that the 
veteran did not have hyperthyroidism or hypothyroidism and 
noted a diagnosis of thyroid disease with a nontoxic 
multinodular goiter.  The report stated that, because 
nontoxic multinodular goiters could change to toxic nodular 
goiters, blood tests and a sonogram of the thyroid goiter 
were ordered.  The veteran was referred to an endocrinologist 
to determine whether the nontoxic nodular goiter had 
developed into a toxic nodular goiter and whether the goiter 
had developed from a benign lesion into a malignant lesion.  

A January 1997 rating decision by the RO continued the 20 
percent rating and stated that a higher rating could not be 
assigned in the absence of evidence showing other organs 
affected by the nontoxic nodular goiter.  A January 1997 
deferred rating decision by the RO, issued the same day as 
the rating decision, stated that the rating had been deferred 
pending receipt of copies of the blood tests, sonogram and 
any studies conducted by the VA endocrinologist regarding 
whether the veteran's nontoxic nodular goiter had developed 
into a toxic nodular goiter or a malignant lesion.  

A July 1997 letter from Dr. Charles Watson, Professor and 
Vice Chairman of the Department of Surgery and Chief of the 
Section of Endocrine Surgery at the University of Pittsburgh 
Medical Center, to Gary Plundo, Doctor of Osteopathy, noted 
that the veteran should undergo a near total thyroidectomy, 
due to the size and nodularity of his thyroid and because a 
fine-needle aspiration biopsy had suggested a papillary 
thyroid carcinoma.  The letter also noted that the veteran 
was scheduled to see Dr. Sally Carty who would keep Dr. 
Plundo and Dr. Murray Gordon, of Westmoreland Hospital 
Association's Division of Endocrinology, updated as to her 
findings.  The letter noted that Dr. Watson sent courtesy 
copies to the Pittsburgh, Pennsylvania RO and the Pittsburgh, 
Pennsylvania VAMC.  

A September 1997 response from the Pittsburgh, Pennsylvania 
VA Medical Clinic (MC) informed the RO that the veteran had 
not appeared for a February 5, 1997 appointment and that he 
had canceled a February 25, 1997 appointment.  The response 
also noted that no additional VA examination reports were 
available.  

The record also contains the veteran's November 1997 Notice 
of Disagreement (NOD) in which his representative stated that 
the veteran's claim should also include "service connected 
residuals of surgery including Paragraph 29 benefits."  

Based on Dr. Watson's letter, and the VAMC's response to the 
RO indicating that the veteran had failed to report to the 
February 1997 VA examinations, a December 1997 rating 
decision by the RO continued the 20 percent rating.  

A January 1998 deferred rating decision by the RO stated that 
the rating decision had been deferred pending the receipt of 
a VA examination report and medical evidence from Dr. Carty 
and Dr. Watson.  

A February 1998 VA radiology diagnostic report noted an 
impression of "[e]longation and tortuosity of the thoracic 
aorta."  

A February 1998 VA report of thyroid and parathyroid disease 
examination noted the veteran's two prior surgical removals 
of multinodular goiters.  The report also noted that the 
veteran stated that he had a feeling of tightness and 
hoarseness, that his surgical scar was usually red, that he 
frequently felt cold in the lower part of his body and lower 
extremities, that he had tightness in his right thigh muscle, 
that he had gained weight, and that he experienced frequent 
nervousness and constipation.  The listed diagnoses included 
those of postsurgical hypothyroidism, muscle cramps, and a 
history of mild edema which had been resolved.  

A May 1998 deferred rating decision by the RO deferred the 
rating pending receipt of August 1997 medical records from 
Presbyterian University Hospital as well as any additional 
treatment records.  

A May 1998 letter to the veteran from the RO stated that the 
section of his November 1997 NOD which referred to a total 
evaluation based on hospitalization was not appropriate 
because he had not submitted a claim for that benefit and had 
not been denied that benefit.  The letter stated that a claim 
form was enclosed and requested that the veteran provide the 
RO with completed authorization forms so that it may obtain 
treatment records from private hospitals or physicians.  The 
letter also stated that the authorization forms, or the 
medical records, must be received by the RO within one year 
of his treatment.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  

Medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  Id.  Functional 
impairment is based on lack of usefulness and may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior during motion.  38 C.F.R. § 4.10 (1999).  

Furthermore, "[o]ver a period of many years, a veteran's 
disability claim may require reratings in accordance with 
changes in . . . his or her physical or mental condition.  
38 C.F.R. § 4.1.  However, should a change of a veteran's 
diagnosis be made, the "previously assigned diagnosis or 
etiology must be kept in mind."  38 C.F.R. § 4.13 (1999).  
Indeed, "[t]he aim should be the reconciliation and 
continuance of the diagnosis or etiology upon which service 
connection was granted."  Id.  

The Board is cognizant that the RO had previously attempted 
to obtain the pertinent private medical evidence.  However, 
the record indicates that several aspects of the veteran's 
claim require further development in order to comply with 
38 U.S.C.A. § 5107(a).  Specifically, the record indicates 
that the veteran's physical condition has changed since the 
January 1982 assignment of the 20 percent rating and that, 
given the veteran's August 1997 thyroidectomy, the diagnosis 
of his service-connected disability has also changed.  

Additionally, the record indicates that the veteran's 
nontoxic nodular goiter might have developed into a toxic 
goiter.  The Board observes that toxic and nontoxic adenoma 
of the thyroid gland have separate Diagnostic Codes (DC).  
See 38 C.F.R. § 4.119, including DC 7901 and DC 7902 (1999).  

The record also indicates that the veteran had the thyroid 
goiter removed, as well as his thyroid, and that he had been 
recently diagnosed as having hypothyroidism due to this 
surgery.  

Finally, the record also indicates that the veteran 
considered his claim to include a claim for a total 
disability rating due to hospitalization.  See 38 C.F.R. 
§ 4.29 (1999).  The Board observes that, after the record is 
developed further, consideration of a total disability rating 
due to convalescence may also be appropriate.  See 38 C.F.R. 
§ 4.30 (1999).  

By this decision, the Board informs the veteran that, should 
he fail to report for a scheduled VA examination, his claim 
for an increased rating for the service-connected nontoxic 
nodular goiter disability shall be denied.  38 C.F.R. § 3.655 
(1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
nontoxic nodular goiter and related 
thyroid disability since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  This should 
specifically include an attempt to obtain 
treatment records from Dr. Watson, Dr. 
Plundo, Dr. Carty, and Dr. Gordon, as 
well as the records related to the August 
1997 operation at Presbyterian University 
Hospital.  

2.  After all relevant treatment records 
are obtained and associated with the 
claims folder, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected disability and any related 
disabilities, to include residuals from 
surgery (e.g. hypothyroidism).  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
A complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations as 
well as any additional Diagnostic Codes 
which might be relevant.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


